PER CURIAM:
The Board on Professional Responsibility, in agreement with a Hearing Committee, recommends that respondent be reinstated to the practice of law in the District of Columbia. Bar Counsel has hot opposed the recommendation. The Board concluded, in accordance with D.C.Bar R. XI, § 13(g), that respondent had shown by clear and convincing evidence that his disability has ended and that he is fit to resume the practice of law. For the reasons stated by the Board, we agree with this conclusion. See, e.g., In re Harrison, 511 A.2d 16, 18 (D.C.1986) (court makes ultimate determination whether attorney meets criteria for reinstatement, but gives “great weight” to recommendations of Board and Hearing Committee). Accordingly, the petition for reinstatement is granted.

So ordered.